IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WILLIAM J. WEBB, JR.,                  §
                                           §   No. 396, 2016
        Defendant Below-                   §
        Appellant,                         §
                                           §
        v.                                 §   Court Below—Superior Court
                                           §   of the State of Delaware
    STATE OF DELAWARE,                     §
                                           §   Cr. ID Nos. 91000534DI
        Plaintiff Below-                   §   and 9907017204
        Appellee.                          §

                            Submitted: October 21, 2016
                            Decided:   November 21, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

        This 21st day of November 2016, the Court has considered the

appellant’s opening brief, the State’s motion to affirm, and the record below.

We have determined that the Superior Court’s order denying the appellant’s

motion for postconviction relief should be affirmed on the basis of and for

the reason assigned by the Superior Court in its Order dated July 14, 2016.

The appellant is no longer in custody under either sentence for which he

sought postconviction relief.1 Thus, his request for relief is moot.2



1
  The appellant was discharged from probation in Cr. ID 91000534DI in February 1992.
He was discharged from probation in Cr. ID 9907017204 in February 2010.
2
  Watson v. State, 2015 WL 1456771 (Del. Mar. 30, 2015).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:

                              /s/ Collins J. Seitz, Jr.
                                     Justice




                              2